Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 13 is indefinite because there is insufficient antecedent basis for "the biosensor" in line 7.  No biosensor was mentioned earlier in claim 13 or in parent claim 1.
Claim 13 is further indefinite because of its use of the exemplary term "particularly" in line 10.  It is not clear whether the use of "particularly" actually requires the optical filters to be ring resonators, or merely refers to a preferred embodiment.  Note MPEP 2173.05(d).
Claim 14 is indefinite because there is insufficient antecedent basis for "the grating coupler" in line 5.  No grating coupler was mentioned in parent claims 13 or 1.
Claim 15 is indefinite because there is insufficient antecedent basis for "the grating coupler" in line 4.
Claims 14-20 are indefinite by dependence from claim 13.

Allowable Subject Matter
	Claims 1-6, 8-12, and 21-22 are allowed.


Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        
February 13, 2021